DAVIDSON, Judge.
Driving an automobile on a public highway while intoxicated is the offense; the punishment, a fine of $250.
Attracted by the unusual manner in which appellant was driving his automobile on the highway, officers pursued and stopped him. They testified that he was drunk at that time. In the car were found an empty half-pint whisky bottle and a half-filled bottle of gin.
Appellant and passengers in the car with him at the time denied that he was intoxicated. He explained that the “wobbling” of the automobile was occasioned by a loose or defective steering apparatus.
It was the province of the jury to accept the testimony of the state’s witnesses.
Objection was registered to the receipt in evidence of the testimony showing the finding of the empty whisky bottle and the partially filled bottle of gin, the objection being that such was obtained as the result of an unlawful search of the automobile.
*610Inasmuch as appellant and his witnesses testified, without objection, that the empty bottle and the gin were found by the officers, proof of such fact rendered ineffectual the objection to the introduction of the same testimony in the first instance.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.